Title: To Thomas Jefferson from Eliza Peacock, 3 January 1805
From: Peacock, Eliza
To: Jefferson, Thomas


                  
                     
                     
                     Washington Jany. 3d. 1805—
                  
                  the subscriber begs leave to state
                  That she is wife of Robert W. Peacock, of this City, Attorney at Law:—that her said husband has lately been apprehended, and is at present confined in the goal of this City upon a charge, as she is informed, of Forgery:—that from the information which the subscriber has receaved she fears that her said husband may have been guilty of some erroneous or indiscreet act constituting an offence against the laws of the place; that such being her fears the subscriber is desirous of retiring with her said husband from the United States and the territories under their government, immediately; and being advised that the power of discontinuing the prosecution instituted in the case is in your hands, Your subscriber therefore presumes to entreat you that in consideration of her innocence & misfortunes, thos of her children and of her friends and connexions (some of whom (being the family of the Greens in the State of Virginia) may possibly have the honor of being known to you either personally or by reputation) You will be pleased to direct a nol. pros. to be entered in the case above referred to, upon the express condition that the said Robert W. Peacock leaves the Country as aforesaid within such period as you shall think proper to direct—And your applicant for your exercise of that clemency & mercy to which she trusts with confidence, as in duty bound, shall ever pray.
                  
                     Eliza Peacock 
                     
                  
               